DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0130702 of Nakagawa et al in view of US 2005/0016201 of Ivanov et al.
As to claims 1, 6 and 7, Nakagawa teaches a plating method (Nakagawa, Abstract
transporting a plurality of substrates to a plurality of plating tanks, respectively, with a transporter (Nakagawa, [0031] – [0035] and Fig. 1); 
immersing the plurality of substrates in a plating solution held in the plurality of plating tanks to plate the plurality of substrates (Nakagawa, [0031] – [0035], [0051] – [0055] and Fig. 1); 
detecting a failure that has occurred within any of the processing tanks (i.e. plating baths) (Nakagawa, [0056]); and 
placing the substrates within a preservation liquid thereby immerse the plurality of substrates in the preservative liquid such that the preservation liquid is pure water or deaerated pure water (Nakagawa, [0056] – [0059]).

    PNG
    media_image1.png
    455
    804
    media_image1.png
    Greyscale

As seen in Fig. 1, there are a number of substrate transporters (12, 30) to transport a plurality of substrates within the apparatus. Within the apparatus there are pre-processing baths (16/18) and plating baths (20/24) as well as a storage holder (14).
When a failure within a plating tank occurs, the substrates are moved from the failed plating tank to a rinse tank and then placed within storage holder (14) into which a preservations liquid is filled so as to immerse the substrates in the preservation liquid.
Nakagawa in view of Ivanov do not specifically teach replacing the plating solution within the plating tanks with the preservation liquid.
Ivanov teaches of electroless plating processes and the apparatus to perform the plating process including pre and post processing of the substrate (Ivanov, [0024] and [0025]). Ivanov specifically teaches that all processing includes rinsing can be performed within the same chamber as the electroless plating process by utilizing a number of fluid storage reservoirs, supply lines, etc. to process the substrate as desired (Ivanov, [0025] – [0027], [0031] and Fig. 1). Ivanov states that this is a known different configuration but one that is equivalent to using many different process chambers (Ivanov, [0025]).
As Nakagawa teaches that the substrate is first rinsed and then stored within a preservation liquid when a failure occurs, it would be obvious to one of ordinary skill in the art to substitute performing each process within a different chamber to performing any and/or all processes (including when a failure occurs ) within the same chamber as per Ivanov by incorporation of additional storage reservoirs, supply lines, etc. to the chamber thus producing a predictable result in the overall processing of the substrate. 
As Nakagawa desires the substrates to be immersed within a preservation liquid when a failure occurs, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Nakagawa as per Ivanov so as to discharge the plating solution and then replace it with the preservation liquid within the 
As to claim 3, Nakagawa in view of Ivanov teach to the method of claim 1.
Nakagawa teaches that each plating unit has an overflow tank such that the solution within the plating cell overflows walls of the cell into the overflow tank and is recirculated to the plating cell (Nakagawa, [0036]).
Nakagawa does not specifically state that the preservation liquid also uses the overflow tanks, however this would be obvious to one of ordinary skill in the art before the time of invention as per Nakagawa and the use of the overflow tanks to recirculate the preservation liquid within the plating cell.
As to claims 4 and 5, Nakagawa in view of Ivanov teach to the method of claim 1.
Nakagawa does not specifically teach the plating solution is delivered to a reservoir or draining the preservation liquid from the plating tanks and resupplying the plating solution to the plating tanks.
Nakagawa does teach that the preservation liquid is discharged from the holder storage area when the malfunction is fixed (Nakagawa, [0056] – [0058] and [0081]).
Ivanov teaches that the system utilizes a process chamber (22) and storage tanks (24/26) to circulate solutions (Ivanov, [0031] and Fig. 1).
Ivanov also teaches a plurality of fluids can be sequentially supplied to the process chamber such that a plurality of tanks and pipes are utilized to facilitate the transfer of different solutions (Ivanov, [0031]). Ivanov teaches that the chambers and tank can be oriented in serial or parallel arrangement, thus facilitating the circulation of solutions within each chamber as desired (Ivanov, [0028]
As such one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Nakagawa as per Ivanov so as to empty the plating chamber of the plating solution into a plating reservoir prior to delivering the preservation liquid and subsequently draining the preservation liquid from the plating chamber and refilling it with the plating solution as per a plurality of tanks and pipes to facilitate the processing of the substrate within a singular plating chamber utilizing sequentially supplied solutions.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 2 requires that in at least one plating tank a failure occurs such that a plating solution is replaced with a preservation liquid while in a different plating tank plating continues. This is not obvious or anticipated by the closest prior art of record. The closest art is that of US 2016/0130702 of Nakagawa et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794